DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:
Claims 1 and 24 recites “the protrusion portion having an uneven portion at a part of the base portion” is unclear if it is “the protrusion” or the “an uneven portion” is at a part of the base portion.

    PNG
    media_image1.png
    509
    739
    media_image1.png
    Greyscale

Note applicant’s drawing shows “the protrusion” is at a part of the base portion and not the “an uneven portion”. Examiner will interpret is according to the applicant’s drawing.

Claim 24 recites “the protrusion portion having an uneven portion at a part of the base portion…wherein the uneven portion is disposed on an upper surface of the protrusion portion which is parallel with the base portion or the substrate” is unclear if it is “the protrusion” or the “an uneven portion” is at a part of the base portion and if the “an uneven portion” is at a part of the base portion” then how can “the uneven portion is disposed on an upper surface of the protrusion portion which is parallel with the base portion or the substrate”. Note applicant’s drawing shows “the protrusion” is at a part of the base portion and not the “an uneven portion”. Examiner will interpret is according to the applicant’s drawing.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. 20180247980 (Jang).

    PNG
    media_image2.png
    509
    645
    media_image2.png
    Greyscale

Regarding claim 1, fig. 1 of Jang discloses a light emitting display apparatus, comprising:
an insulating layer (combination of 133/160) on a substrate 110 and including a base portion 133 and a protrusion portion 160, the protrusion portion 160 having an uneven portion (as labeled by examiner above) at a part of the base portion 133; 
a first electrode 141 (including the via portion in the insulating layer) configured to cover an upper portion of the base portion 133 and a side portion and an upper portion of the protrusion portion, and disposed along a shape of the uneven portion of the insulating layer; 
a bank layer 136 configured to cover a part of the insulating layer and a part of the first electrode; 
an emission layer 142 on the first electrode 141 and the bank layer 136; and 

wherein the uneven portion (as labeled by examiner above) is disposed on an upper surface of the protrusion portion 133 which is parallel with the base portion 133 or the substrate 110.

Regarding claim 3, fig. 1 of Jang discloses wherein the uneven portion of the insulating layer has at least one of a concave semicircular shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim et al. 20180129352.
Regarding claim 2, Jang discloses claim 1, and Jang discloses an upper surface of the bank layer is evener than the upper surface of the protrusion portion.
Jang does not discloses wherein: the bank layer includes an organic material.
However, par [0092] of Kim discloses a display device layer DP-OLED may further include an organic film such as a pixel defining layer.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang.
Regarding claim 4, Jang does not disclose wherein the uneven portion of the insulating layer has a depth in a range of approximately 1.5 .mu.m to approximately 2 .mu.m. 
However, although Jang is silent about the claimed range, it should be noted that the uneven portion of the insulating layer has a depth does exist in Kim reference, and it should also be noted that there is enough thickness to vary the angle of the light in order to have high light extraction and can be varied with the claimed ranged to meet the desired light extraction.
Therefore, the prior art of Jang provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to increase light extraction.
 Therefore, while the structure of Jang does not quantitatively state a range as claimed, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the to form an apparatus of Jang wherein the uneven portion of the insulating layer has a depth in a range of approximately 1.5 .mu.m to approximately 2 .mu.m.in order have high light extraction as desired.

Claims 10-11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Park et al. 20050046342.
Regarding claim 10, Jang discloses claim 1. Jang does not discloses further comprising: a first encapsulation layer on the second electrode along a shape of the second electrode; and a second 
However, fig. 3 of Park discloses a display apparatus comprising: a first encapsulation layer 318 on a second electrode 317 along a shape of the second electrode; a second encapsulation layer 319 on the first encapsulation layer 319, wherein a refractive index of the second encapsulation layer 319 is lower than a refractive index of the first encapsulation layer (par [0055] the passivation layer 318 may be formed with an inorganic material having a refractive index between about 1.4 and about 2.4, and [0059] The organic layer 319 formed on the passivation layer 318 is preferably formed with a material having a small difference in refractive index as compared to the material forming the passivation layer 318. The organic material may have a refractive index of refraction between about 1.1 and about 1.6 so that reflection at the interface between the passivation layer 318 and the space 319 may be reduced). 
In view of such teaching, it would have been obvious to form an apparatus of Jang further comprising: a first encapsulation layer on the second electrode along a shape of the second electrode; and a second encapsulation layer on the first encapsulation layer, wherein a refractive index of the second encapsulation layer is lower than a refractive index of the first encapsulation layer such as taught by Park in order to form protection layer with reflection at the interface between may be reduced.

Regarding claim 11, Jang in view of Park discloses claim 10, and Park discloses that reflection at the interface between two layers may be reduced wherein a refractive index one layer is lower than a refractive index another layer. Therefore forming a refractive index of the bank layer is equal to or lower than a refractive index of the emission layer will reduce reflection at interface. 
Therefore, it would have been obvious to form an apparatus of Jang and Park further comprising a refractive index of the bank layer is equal to or lower than a refractive index of the emission layer reduce reflection at interface between the two layers.


    PNG
    media_image3.png
    502
    623
    media_image3.png
    Greyscale


Regarding claims 13 and 18, fig. 1 of Jang discloses a light emitting display apparatus, comprising: 
an overcoating layer 133/160 on a substrate and including a base portion 133 and a protrusion portion 160; 
a light emitting element on the overcoating layer and including a first electrode 141, an emission layer 142, and a second electrode 143; 
a bank layer 136 between the first electrode 141 and the emission layer 142, and configured to define an emission area; and 

wherein the light extraction pattern is disposed on an upper surface of the protrusion portion 160 which is parallel with the base portion or the substrate.
Jang does not disclose of an encapsulation part on the light emitting element, wherein: the encapsulation part includes a first encapsulation layer, an organic encapsulation layer, and a second encapsulation layer; the first encapsulation layer is on the second electrode along a shape of the second electrode; the organic encapsulation layer is on the first encapsulation layer; a refractive index of the organic encapsulation layer is lower than a refractive index of the first encapsulation layer; and a refractive index of the bank layer is equal to or lower than a refractive index of the emission layer. 
However, fig. 3 of Park discloses a display apparatus comprising: an encapsulation part on a light emitting element, wherein the encapsulation part a first encapsulation layer 318 on a second electrode 317 along a shape of the second electrode; a second organic encapsulation layer 319, and a second encapsulation layer 320, the first encapsulation layer 318 is on the second electrode 317 along a shape of the second electrode; the organic encapsulation layer 319 is on the first encapsulation layer 318 the  on the first encapsulation layer 319, wherein a refractive index of the second organic encapsulation layer 319 is lower than a refractive index of the first encapsulation layer (par [0055] the passivation layer 318 may be formed with an inorganic material having a refractive index between about 1.4 and about 2.4, and [0059] The organic layer 319 formed on the passivation layer 318 is preferably formed with a material having a small difference in refractive index as compared to the material forming the passivation layer 318. The organic material may have a refractive index of refraction between about 1.1 and about 1.6 so that reflection at the interface between the passivation layer 318 and the space 319 may be reduced). 

Furthermore, Park discloses that reflection at the interface between two layers may be reduced wherein a refractive index one layer is lower than a refractive index another layer. Therefore forming a refractive index of the bank layer is equal to or lower than a refractive index of the emission layer will reduce reflection at interface. 
Therefore, it would have been obvious to form an apparatus of Jang and Park further comprising a refractive index of the bank layer is equal to or lower than a refractive index of the emission layer such as taught by Park to reduce reflection at interface between the two layers.

Regarding claim 14, fig. 1 of Jang discloses wherein the light extraction pattern includes a concave line pattern on the upper surface of the protrusion portion of the overcoating layer.

Regarding claim 15, fig. 1 of Jang discloses wherein the light extraction pattern is disposed to surround the emission area.

Claims 12, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of KWON 20080180024.

    PNG
    media_image4.png
    530
    623
    media_image4.png
    Greyscale

Regarding claims 12 and 24, fig. 1 of Jang discloses a light emitting display apparatus, comprising: 
an overcoating layer 133/160 on a substrate 110 and including a base portion 133 and a protrusion portion 160, the protrusion portion 160 having an uneven portion at a part of the base portion; 
a first electrode 141 on the overcoating layer (par [0093]); 
a bank layer 136 configured to cover a part of the overcoating layer and a part of the first electrode 141; 
an emission layer 142 on the first electrode 141 and the bank layer 136; and 
a second electrode  143 on the emission layer, 
wherein a distance between the first electrode and the second electrode is configured to adjust to implement a constructive interference for light emitted from the emission layer (see fig. 2A and it is 
wherein the uneven portion is disposed on an upper surface of the protrusion portion which is parallel with the base portion or the substrate.
Jang does not disclose that the first electrode 300 including a reflective layer a transparent conductive layer on the reflective layer.

    PNG
    media_image5.png
    577
    726
    media_image5.png
    Greyscale



















    PNG
    media_image6.png
    427
    547
    media_image6.png
    Greyscale

However, fig. 4E of Kwon discloses a light emitting display apparatus comprising a first electrode 280 including a reflective layer 280b and a transparent conductive layer 280c on the reflective layer in order to allow to light to go through the transparent conductive and be reflected by the reflective layer increasing brightness and light efficiency.
In view of such teaching, it would have been obvious to form an apparatus of Jang further comprising wherein the first electrode including a reflective layer a transparent conductive layer on the reflective layer such as taught by Kwon in order to form a first electrode have desire thickness with the ability of increasing brightness and light efficiency.

Regarding claim 26, fig. 1 of Jang discloses wherein the uneven portion of the overcoating layer has a concave semicircular shape. 

Regarding claim 27, Jang in view of Kwon does not disclose wherein the uneven portion of the overcoating layer has a depth in a range of approximately 1.5 .mu.m to approximately 2 .mu.m. 
However, although Jang is silent about the claimed range, it should be noted that the uneven portion of the insulating layer has a depth does exist in Kim reference, and it should also be noted that there is enough thickness to vary the angle of the light in order to have high light extraction and can be varied with the claimed ranged to meet the desired light extraction.
Therefore, the prior art of Jang provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to increase light extraction.
 Therefore, while the structure of Jang and Kwon do not quantitatively state a range as claimed, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the to form an apparatus of Kim in view of Kwon wherein the uneven portion of the overcoating layer has a depth in a range of approximately 1.5 .mu.m to approximately 2 .mu.m.in order have high light extraction as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829